DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 & 14
Cancelled: None  
Added: None 
Therefore Claims 1 – 20 are now pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 4 – 11, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US Patent 8,878,749 B1 in view of Starner et al., US Patent 6,265,415 B1.

With regards to Claims 1 and 14, Wu discloses: A method of tracking an eye of a user on a wearable heads-up display (WHUD) worn on the head of the user and A head-mounted apparatus (Abstract – gaze tracking process, FIG 1, 102 – HMD), comprising: 
performing an eye tracking operation in a first mode for values of the motion parameter that fall within a first range of motion parameter values for which an error in measurement of glint position does not exceed an error threshold, wherein performing the eye tracking operation in the first mode comprises identifying at least one glint from 
performing the eye tracking operation in a second mode for values of the motion parameter that fall within a second range of motion parameter values for which an error in measurement of glint position exceeds the error threshold, wherein performing the eye tracking operation in the second mode comprises determining at least one glint-pupil vector from at least a portion of the reflections of the infrared light detected during the second mode and determining the gaze position of the eye in the display space based on the at least one glint-pupil vector (FIG 13, 1318 and Column 31, lines 34 – 52, teaches determine an estimated gaze location based on combinatoric subsets of the normalized pupil locations that do not exceed the threshold. This process may be performed by a device, such as the wearable computing system. In some examples, the 
Wu fails to explicitly disclose: measuring a motion parameter based on motion of the WHUD during at least a portion of the eye tracking period; 
Starner discloses: measuring a motion parameter based on motion of the WHUD during at least a portion of the eye tracking period (Claim 1, teaches that the eye tracking based on ambient glint determines the eye-position data using an expectation maximization process that alternatingly estimates a head-movement component and an orbital component of an observed eye movement until a combination of the estimated head-movement component and the estimated orbital component differ from an observed movement of the eye in space by less than a threshold amount)
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of measuring a motion parameter based on motion of the WHUD during at least a portion of the eye tracking period in Wu’s invention as taught by Starner’s invention.
The motivation for doing this would have been so that wearable displays include applications in which users interact in real time with an augmented or virtual reality (Starner’s invention Column 1, lines 45 – 48).

With regards to Claim 2, Wu discloses: further comprising determining the first range of motion parameter values and the second range of motion parameter values by .  


Claims 3, 12 – 13, 15 – 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US Patent 8,878,749 B1 in view of Starner et al., US Patent 6,265,415 B1 in further view of Gibson et al., US Publication 2018/0314325 A1.

With regards to Claims 3 and 20, Wu fails to disclose: further comprising selectively adjusting a display content in the display space based on the gaze position.  
Gibson discloses: further comprising selectively adjusting a display content in the display space based on the gaze position (Paragraph [0015 – 0017] – teaches a user's gaze direction 102 as determined from eye tracking may be used to detect a user input in a virtual menu 106 being displayed by the near-eye display device 102 to appear at a distance in front of the user 104. Eye tracking may also be used for other human-computer interactions, such as visual attention analysis, and foveated display).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of 
The motivation for doing this would have been in order to reduce overall power consumption by the system (Gibson’s invention Paragraph [0027]).

With regards to Claim 12, Gibson discloses: wherein scanning the infrared light over the eye (FIG 2, shows IR light source 204; Paragraph [0018 – 0019]) comprises scanning the infrared light over an infrared hologram or a hot mirror (MEMs mirror system 206) positioned in a field of view of the eye and redirecting the infrared light towards the eye by the infrared hologram or hot mirror (Paragraph [0018 – 0019]).  

With regards to Claim 13, Wu discloses: wherein measuring a motion parameter (Column 6, lines 12 – 43, using an accelerometer, gyroscope and/or eye tracker) that is sensitive to motion of the WHUD (HMD) comprises detecting an output signal of a motion sensor coupled to a support frame of the WHUD (Column 6, lines 12 – 43, performing eye tracking or other sensory outputs).  
Gibson also discloses: wherein measuring a motion parameter (Paragraph [0045] - using an accelerometer, gyroscope and/or eye tracker) that is sensitive to motion of the WHUD (HMD) comprises detecting an output signal of a motion sensor coupled to a support frame of the WHUD (Paragraph [0045 – 0047]).  

With regards to Claim 15, Wu discloses: further comprising a proximity sensor carried by the support frame (Column 6, lines 12 – 43, using an accelerometer, 
measure a proximity position of the support frame relative to the head of the user by the proximity sensor (Column 8, lines 43 – 55); 
determine, by the processor (Column 5, lines 12 – 22), a drift in a glint center position of the at least one glint based on a measured proximity position of the support frame corresponding in space to the at least one glint (Column 17, lines 17 – 39); and 
adjust, by the processor (Column 5, lines 12 – 22), the glint center position of the at least one glint to compensate for the drift (Column 17, lines 17 – 39).  

With regards to Claim 16, Wu as modified above fails to disclose: wherein the scanning laser projector further comprises at least one visible laser diode to generate visible light.  
Examiner takes Official Notice that this is an old and well known feature in the art to use laser projector that projects visible light and infrared light. The motivation for doing this is so that the user will not be distracted by the visible light. (For reference please see Rougeaux et al., US Publication 2019/0156100A1; Paragraph [0055])

With regards to Claim 18, Gibson discloses: wherein the transparent combiner comprises a hot mirror (Paragraph [0016] – MEMS mirrors) or an infrared hologram that is responsive to the infrared light and unresponsive to the visible light (Paragraph [0016 – 0018]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625